FIUX



                                                                                  2015 FEB 18 PM hO
                                        COURT OF APPEALS
SANDEE BRYAN MARION                         I-OURTII COURT OF APPEALS DISTRICT                            KEITH E. MOTTLE
 CHIEF JUSTICE                               CADENA-REEVES JUSTICE CENTER                                 CLERK OF COURT
KAREN ANGELINI                                   300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                              SAN ANTONIO. TEXAS 78205-3037
REBECA C. MARTINEZ                          WWW.TXCOURTS.GOV/4TIICOA.ASPX                                     TELEPHONE
PATRICIA O. ALVAREZ                                                                               •




                                                                                                             (210)335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                                FACSIMILE NO.
  JUSTICES                                                                                                   (210)335-2762
                                                  February 11,2015

        Royal B. Lea, III                                                        Sandra C. Saks
        Bingham & Lea, P.C.                                                      218 Treasure Way
        319 Maverick Street                                                      San Antonio, TX 78209
        San Antonio, TX 78212
                                                                                 Susan Allison Kidwell
        Philip M. Ross                                                           600 Congress Ave Ste 2200
        Attorney At Law                                                          Austin, TX 78701-2748
        1006 Holbrook Road
        San Antonio, TX 78218                                                    A. Chris Heinrichs
                                                                                 Heinrichs & DeGennaro, P.C.
        Lauren Saks Merriman                                                     100 N.E. Loop 410, Suite 1075
        825 W. Fulton Market, Unit 2                                             San Antonio, TX 78216
        Chicago, IL 60607

        RE:      Court of Appeals Number:       04-13-00518-CV and 04-13-00875-CV
                 Trial Court Case Number:       2011-PC-3466
                 Style:                         Sandra Garza Davis f/k/a Sandra C. Saks and
                                                Landen Saks v. Lauren Saks Merriman

        Dear Counsel.


       Please be advised the panel in this case has changed. The original panel was Chief Justice
       Catherine Stone, Justice Karen Angelini, and Justice Rebeca C. Martinez. The updated panel
       consists of Justice Karen Angelini, Justice Rebeca C. Martinez, and Justice Jason Pulliam. The
       submission date remains the same.


        If you have any questions or require additional information, please do not hesitate to contact me.

                                                                 Very truly yours,
                                                                 KEITH E. HOTTLE, CLERK



                                                                 Margaret E. Adams
                                                                 Legal Assistant, Fourth Court of Appeals
                                                                 210.335.3854
        cc:      Jonathan Yedor